
	
		III
		112th CONGRESS
		1st Session
		S. RES. 26
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 26, 2011
			Mr. Nelson of Florida
			 (for himself, Mr. Kerry,
			 Mrs. Feinstein, Mrs. Gillibrand, Mr.
			 Casey, Mr. Lautenberg,
			 Mr. Lugar, Mr.
			 Corker, Mr. Menendez,
			 Mr. Rubio, and Ms. Landrieu) submitted the following resolution;
			 which was considered and agreed to
		
		RESOLUTION
		Recognizing the anniversary of the tragic
		  earthquake in Haiti on January 12, 2010, honoring those who lost their lives in
		  that earthquake, and expressing continued solidarity with the Haitian
		  people.
	
	
		Whereas
			 on January 12, 2010, an earthquake measuring 7.0 on the Richter scale struck
			 the country of Haiti;
		Whereas, according to the United States
			 Geological Survey, the epicenter of the earthquake was located approximately 15
			 miles southwest of Port-au-Prince, the capital of Haiti;
		Whereas, according to the United States
			 Geological Survey, the earthquake was followed by 59 aftershocks of magnitude
			 4.5 on the Richter scale or greater, with the most severe measuring a magnitude
			 of 6.0 on the Richter scale;
		Whereas, according to the Government of
			 Haiti, more than 230,000 people died as a result of the earthquake, including
			 103 citizens of the United States;
		Whereas
			 an untold number of international aid personnel also died as a result of the
			 earthquake, including more than 100 United Nations personnel;
		Whereas, according to the United Nations
			 and the International Organization for Migration—
			(1)an estimated 3,000,000 people, or nearly
			 1/3 of the population of Haiti, have been directly
			 affected by the disaster; and
			(2)an estimated 1,300,000 people were
			 displaced from their homes to settlements;
			Whereas
			 casualty numbers and infrastructure damage, including damage to roads, ports,
			 hospitals, and residential dwellings, place the earthquake as the worst
			 cataclysm to hit Haiti in more than 200 years and, proportionally, as one of
			 the worst natural disasters in the world in modern times;
		Whereas
			 the Post Disaster Needs Assessment, which was conducted by the Government of
			 Haiti, the United Nations, the World Bank, the Inter-American Development Bank,
			 and other experts, estimates that damage and economic losses totaled
			 $7,800,000,000, which is equal to approximately 120 percent of the gross
			 domestic product of Haiti in 2009;
		Whereas
			 the Post Disaster Needs Assessment estimates that $11,500,000,000 is needed
			 during the next 3 years for the reconstruction of Haiti and to lay the
			 groundwork for long-term development;
		Whereas
			 Haiti was the poorest, least developed country in the Western Hemisphere before
			 the January 2010 earthquake, when—
			(1)more than 70 percent of Haitians lived on
			 less than $2 per day; and
			(2)Haiti was ranked of 149th out of 182
			 countries on the United Nations Human Development Index;
			Whereas, before the earthquake, Haiti was
			 in the process of recovering from a catastrophic series of hurricanes and
			 tropical storms, food shortages, rising commodity prices, and political
			 instability, but was showing encouraging signs of improvement;
		Whereas
			 President Barack Obama vowed the unwavering support of the
			 United States and pledged a swift, coordinated and aggressive effort to
			 save lives and support the recovery in Haiti;
		Whereas
			 Senate Resolution 392, which was agreed to on January 21, 2010, by unanimous
			 consent—
			(1)expressed the profound sympathy and
			 unwavering support of the Senate for the people of Haiti; and
			(2)urged all nations to commit to assisting
			 the people of Haiti with their long-term needs;
			Whereas
			 the response to the tragedy from the global community, and especially from the
			 countries of the Western Hemisphere, has been overwhelmingly positive;
		Whereas
			 the initial emergency response of the men and women of the United States
			 Government, led by the United States Agency for International Development and
			 United States Southern Command, was swift and resolute;
		Whereas
			 individuals, businesses, and philanthropic organizations throughout the United
			 States and the international community responded to the crisis by supporting
			 Haiti and its people through innovative ways, such as fundraising through text
			 messaging;
		Whereas
			 more than $2,700,000,000 is estimated to have been raised from private
			 donations in response to the tragedy in Haiti;
		Whereas
			 the Haitian diaspora community in the United States, which was integral to
			 emergency relief efforts—
			(1)has annually contributed significant
			 monetary support to Haiti through remittances; and
			(2)continues to seek opportunities to partner
			 with the United States Agency for International Development and other Federal
			 agencies to rebuild Haiti;
			Whereas
			 Haiti continues to suffer from extreme poverty, gross inequality, a deficit of
			 political leadership at all levels, and weak or corrupt state
			 institutions;
		Whereas
			 significant long-term challenges remain as Haiti works to recover and
			 rebuild;
		Whereas
			 the International Organization for Migration estimates that approximately
			 800,000 people remain in spontaneous and organized camps in Haiti;
		Whereas, according to numerous
			 nongovernmental organizations and United States contractors, the pace of
			 reconstruction in Haiti has lagged significantly behind the original emergency
			 relief phase;
		Whereas
			 there is an acute need—
			(1)to increase local capacity in health care
			 and education; and
			(2)to focus international attention on
			 employment opportunities, rubble removal, permanent and sustainable shelter,
			 reconstruction of roads, safety and security, and fundamental human rights in
			 Haiti, especially in temporary camps and shelters;
			Whereas
			 the alleged irregularities and fraud that occurred in the election held in
			 Haiti on November 28, 2010, have imperiled the credibility of the electoral
			 process, undermined the recovery effort, and further destabilized security
			 throughout Haiti;
		Whereas
			 political leadership is required to ensure that a democratically elected
			 government, which is respected by the people of Haiti and recognized by the
			 international community, is prepared to assume office on February 7, 2011, or
			 shortly thereafter;
		Whereas, on October 19, 2010, an outbreak
			 of cholera was detected in the lower Artibonite region of Haiti;
		Whereas
			 initial efforts to contain the epidemic were disrupted by Hurricane Tomas and
			 resulting widespread flooding, which led to the spreading and entrenchment of
			 the disease throughout Haiti;
		Whereas, according to the Haitian Ministry
			 of Public Health and Population, between the outbreak in October 2010 and
			 January 21, 2011—
			(1)more than 3,850 people have died from
			 cholera in Haiti; and
			(2)more than 194,000 people in Haiti have been
			 affected by the disease;
			Whereas, according to the Pan American
			 Health Organization and the Centers for Disease Control and Prevention, cholera
			 could spread to as many as 400,000 people within the first year of the
			 epidemic, potentially causing 8,000 deaths at the current case fatality
			 rate;
		Whereas
			 the United States has provided $40,000,000 worth of assistance to combat the
			 cholera epidemic, primarily through the Office of Foreign Disaster Assistance,
			 to assist with stockpiling health commodities, equipping cholera treatments
			 centers, providing public information, and developing a safe and sustainable
			 water and sanitation system;
		Whereas
			 the efforts to combat the cholera epidemic have helped to drive the mortality
			 rate from cholera down from 7 percent to 1 percent of all contracted cases
			 during the 3-month period ending on January 21, 2011;
		Whereas, during the first year following
			 the January 12, 2010 earthquake in Haiti, the people of Haiti have demonstrated
			 unwavering resilience, dignity, and courage;
		Whereas
			 at the conference of international donors entitled Towards a New Future
			 for Haiti, which was held on March 31, 2010, 59 donors pledged
			 approximately $5,570,000,000 (including nearly $1,200,000,000 pledged by donors
			 from the United States) to support the Action Plan for National Recovery and
			 Development of the Government of Haiti;
		Whereas
			 the United Nations Office of the Special Envoy for Haiti estimates that
			 approximately 63 percent of the recovery and development funds pledged for 2010
			 have been disbursed; and
		Whereas
			 Haiti requires sustained assistance from the United States and the
			 international community in order to confront the ongoing cholera epidemic and
			 promote reconstruction and development: Now, therefore, be it
		
	
		That the Senate—
			(1)honors those who lost their lives as a
			 result of the tragic earthquake in Haiti on January 12, 2010;
			(2)honors the sacrifices of the men and women
			 of the Government of Haiti, the Government of the United States, the United
			 Nations, and the international community in their responses to those affected
			 by the earthquake;
			(3)expresses continued solidarity with the
			 people of Haiti as they work to rebuild their neighborhoods, livelihoods, and
			 country;
			(4)reaffirms the commitment of the Senate to
			 support the long-term reconstruction of Haiti, in partnership with the
			 Government of Haiti and in coordination with other donors;
			(5)supports the efforts of the Executive
			 Branch to prevent the spread of cholera, treat persons who contract the
			 disease, provide technical assistance to the Haitian Ministry of Public Health,
			 and improve long-term water, sanitation, and health systems;
			(6)expresses support for the United States
			 Embassy team in Port-au-Prince, members of the United States Coast Guard,
			 United States Armed Forces, other United States Government personnel, and all
			 members of international organizations who have persevered through adverse
			 local conditions and continue to serve Haiti and the Haitian people;
			(7)supports the continued effort of the
			 Interim Haiti Recovery Commission, under the leadership of former President
			 Bill Clinton and Prime Minister Bellerive, in its efforts to improve
			 coordination, build state capacity, and bring donors and the Government of
			 Haiti together to effectively lead the reconstruction process;
			(8)urges the international community—
				(A)to call on the leaders of Haiti to
			 immediately reach a democratic resolution to the current electoral crisis to
			 enable the newly elected leaders of the Government of Haiti to take office by
			 February 7, 2011, or shortly thereafter;
				(B)to continue to focus assistance on the
			 priorities of the Government of Haiti;
				(C)to develop, improve, and scale-up
			 communications and participatory mechanisms to more substantially involve
			 Haitian civil society at all stages of the cholera and post-earthquake
			 responses; and
				(D)to give priority to programs that protect
			 and involve vulnerable populations, including internally displaced persons,
			 children, and persons with disabilities;
				(9)urges aid agencies—
				(A)to train and use Haitian local and national
			 authorities in the delivery of assistance; and
				(B)to enhance their coordination and
			 consultation with the Haitian people and key Haitian Government ministries to
			 ensure the effectiveness of aid; and
				(10)expresses support for—
				(A)the continuation of the work of United
			 States agencies, nongovernmental organizations, private volunteer
			 organizations, regional institutions, and United Nations agencies to confront
			 the consequences of the crises affecting Haiti;
				(B)comprehensive assessments of the long-term
			 needs for confronting the cholera epidemic in Haiti, including the construction
			 of adequate water and sanitation infrastructure; and
				(C)the continuation of humanitarian and
			 development efforts between the Government of the United States and the
			 Government of Haiti, the Haitian Diaspora, and international actors who support
			 the goal of a better future for Haiti.
				
